 Case 5:20-cr-00104-H-BQ Document 19 Filed 10/30/20               Page 1 of 3 PageID 43



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              LUBBOCKDIVISION

UNITED STATES OF AMERICA,

      P1aintiff,

                                                          No. 5:2O-CR-104-01-H

AARON DAVID AMAYA (1),

      Defendant


     ORDER ACCEPTING R.EPORT AND RECOMMENDATION AND ORDER
             RET'ERRING THE ISSUE OF DETENTION TO THE
                 LTNITED STATES MAGISTRATE JUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent   of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. $ 636OX1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, and Aaron David Amaya is hereby adjudged guilty ofPossession of Child

Pomography, in violation of 18 U.S.C.   $   2252(a)@)(B). Sentence will be imposed in

accordance with the Court's scheduling order. The Court now refers the issue of mandatory

detention pending sentencing to the Honorable Magistrate Judge D. Gordon Bryant.

1.     Background

       The Indictment charges a violation of 18 U.S.C. 0 2252(a)@)(B), that is Possession   of

Child Pomography. On October 7 ,2020, Aaron David Amaya pled guilty to the charge.

The Honorable Magistrate Judge Bryant recommended that the plea be accepted. Having
  Case 5:20-cr-00104-H-BQ Document 19 Filed 10/30/20                          Page 2 of 3 PageID 44



accepted that recommendation, the defendant has now been adjudged guilty ofPossessron

ofChild Pomography.

2.      Legal Standard Gover:ring Manilatory Detention

        Title   18   United States Code, Section 3143@)(2) mandates detention after a guilty

plea if the offense of conviction is among those listed in 18 U.S.C. 0 3142(0(1)(A)-(C).

Section 3142(f)(1)(A) details three categories of          crime-a crime of violence, a violation of

Section 1591, or an offense listed in Section 2332b(g)(5)@). Here, Possession of Child

Pomography, in violation of 18 U.S.C. 92252(a)@)(B), is a crime of violence.

        A crime of violence is defined, among other things,           as a   felony under CbaptersTT,

109A,   ll0,    or 117 of Title 18. 18 U.S.C.   5   3156(a)(a). Chapter 110 includes the statute of

convicrion at issue in this case-18 U.S.C. 0 2252A(5)@). Indeed, Fifth Circuit precedent

provides that possession ofchild pomography is a crime ofviolence. United Statesv.

Fitzpatick, tl4 F. App'x 653 (5th Ck.2002).

        section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless
,,(A)(i) the judicial officer finds there is a substantial likelihood that a motion for acquittal or

new tdal will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and @) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee ol pose a danger to any

other person or the community." Id. Additionally, a pelson otherwise "subject to detention

under Section 3la3@)(2), and who meets the conditions ofrelease set forth in Section

 3143(a)(1) or (bXl), may be ordered released, under appropriate conditions, by the
                                                                                    judicial




                                                       2
  Case 5:20-cr-00104-H-BQ Document 19 Filed 10/30/20               Page 3 of 3 PageID 45



officer, if it is clearly shown that there are exceptional reasons why such person's detenfion

would not be appropriate." 18 U.S.C.    0 3145(c).

       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section $ 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magisuate Judge

Bryant for resolution of the issue.

       So ordered   onoctobera? ,2020.




                                                            WESLEY HENDRIX
                                                             STATES DISTRICT ruDGE




                                                J
